Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  159822                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra
            Plaintiff-Appellee,                                                                       Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  v                                                                SC: 159822                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 335212
                                                                   Oakland CC: 2012-241872-FC
  KYLE H. COOPER,
             Defendant-Appellant.
  _____________________________________/

        On order of the Court, the application for leave to appeal the March 22, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2020
           b0323
                                                                              Clerk